 Case 8:20-cv-00089-DOC-JDE Document 85 Filed 06/21/21 Page 1 of 4 Page ID #:1018



 1   M. DANTON RICHARDSON (State Bar No. 141709)
     mdantonrichardson@yahoo.com
 2   LEO E. LUNDBERG, JR. (State Bar No. 125951)
     leo.law.55@gmail.com
 3
     LAW OFFICE OF M. DANTON RICHARDSON
 4   131 N. El Molino Ave., Suite 310
     Pasadena, CA 91101
 5

 6   Attorneys for Plaintiff,
     LITTLE ORBIT LLC
 7

 8
                                 UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10     LITTLE ORBIT LLC, a California Limited )   Case No.: 8:20-cv-00089-DOC-JDE
11     Liability Company,                     )
                                              )   Judge:         Hon. David O. Carter
12                   Plaintiff,               )
                                              )   JOINT STIPULATION AND REQUEST
13
              vs.                             )   FOR COURT TO RETAIN
14                                            )   JURISDICTION FOR AN ADDITIONAL
       DESCENDENT STUDIOS INC., a Texas )         ONE YEAR (365 DAYS) OVER
15     corporation, and ERIC PETERSON, an     )   SETTLEMENT
16     individual,                            )
                                              )
17                   Defendants.              )
                                              )
18
       ___________________________________ )
19                                            )
       DESCENDENT STUDIOS INC., a Texas )
20     corporation,                           )
21                                            )
                     Counterclaimant,         )
22                                            )
              vs.                             )
23
                                              )
24     LITTLE ORBIT LLC, a California Limited )
       Liability Company,                     )
25                                            )
26                   Counter Defendant.       )
                                              )
27     ___________________________________ )
28
                                                  1
                                                       STIPULATION AND JOINT REQUEST FOR COURT TO RETAIN
                                                           JURISDICTION AN ADDITIONAL ONE YEAR (365 DAYS)
                                                                        CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 85 Filed 06/21/21 Page 2 of 4 Page ID #:1019



 1          WHEREAS the parties reached a settlement of this matter during a Settlement

 2   Conference with Hon. John D. Early on November 17, 2020;
 3
            WHEREAS pursuant to said settlement the Court dismissed this action in a Minute Order
 4
     entered November 25, 2020, and further ordered that “The Court retains jurisdiction for sixty
 5

 6   (60) days to vacate this order and reopen the action upon showing of good cause that the

 7   settlement has not been consummated”;
 8
            WHEREAS, Defendants filed a motion to enforce the binding settlement terms sheet on
 9
     April 16, 2021, which was heard by Magistrate Judge Early on May 24, 2021;
10

11          WHEREAS, Magistrate Judge Early filed his Report and Recommendation on May 24,

12   2021, with the order still pending;
13
            WHEREAS the parties are still working to finalize their settlement, including necessary
14
     negotiations with a third party as provided for in the parties’ agreement to settle as worked out
15

16   by Magistrate Early, and jointly desire for the Court to retain jurisdiction for an additional one

17   year (365 days);
18
            WHEREAS Defendants respectfully request an additional one year (365 days) in the
19
     event that Descendent needs to submit a renewed Motion to Enforce the Binding Settlement
20

21   Terms Sheet and to have it heard by the Court.

22          NOW THEREFORE the parties hereby stipulate to and jointly request the Court to
23
     extend its earlier Minute Order and retain jurisdiction for an additional one year (365 days).
24
            IT IS SO STIPULATED.
25

26

27

28
                                                      2
                                                             STIPULATION AND JOINT REQUEST FOR COURT TO RETAIN
                                                                 JURISDICTION AN ADDITIONAL ONE YEAR (365 DAYS)
                                                                              CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 85 Filed 06/21/21 Page 3 of 4 Page ID #:1020



 1                              Respectfully Submitted this 21st Day of June, 2021:

 2

 3                                     By: /s/ M. Danton Richardson
                                              Counsel
 4

 5                                     M. Danton Richardson (State Bar No. 141709)
                                       Leo E. Lundberg, Jr. (State Bar No. 125951)
 6                                     LAW OFFICE OF M. DANTON RICHARDSON
                                       131 N. El Molino Ave., Suite 310
 7                                     Pasadena, CA 91101
                                       E-mail: mdantonrichardson@yahoo.com
 8
                                               leo.law.55@gmail.com
 9                                     Counsel for Plaintiff

10

11
                                       By: /s/ Michael C. Whitticar
12                                            Counsel
13
                                       NADA I. SHAMONKI (SBN 205359)
14                                     MINTZ LEVIN COHN FERRIS GLOVSKY AND
                                       POPEO P.C.
15                                     2029 Century Park East, Suite 3100
                                       Los Angeles, CA 90067
16                                     Telephone: (310) 586-3200
17                                     Facsimile: (310) 586-3202
                                       Email: nshamonki@mintz.com
18                                     Counsel for Defendants

19                                     Michael C. Whitticar; VSB No. 32968
                                       NOVA IP Law, PLLC
20                                     7420 Heritage Village Plaza, Suite 101
21                                     Gainesville, VA 20155
                                       Tel: 571-386-2980
22                                     Fax: 855-295-0740
                                       E-mail: mikew@novaiplaw.com
23                                     Counsel for Defendants
                                       Admitted Pro Hac Vice
24

25

26

27

28
                                              3
                                                    STIPULATION AND JOINT REQUEST FOR COURT TO RETAIN
                                                        JURISDICTION AN ADDITIONAL ONE YEAR (365 DAYS)
                                                                     CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 85 Filed 06/21/21 Page 4 of 4 Page ID #:1021



 1                                   CERTIFICATE OF SERVICE

 2   I, the undersigned, certify and declare that I am over the age of 18 years, employed in the
     County of Los Angeles, State of California, and am not a party to the above-entitled action.
 3
     On June 21, 2021, I filed a copy of the following document(s):
 4
     JOINT STIPULATION AND REQUEST FOR COURT TO RETAIN JURISDICTION
 5   FOR AN ADDITIONAL ONE YEAR (365 DAYS) OVER SETTLEMENT
 6
     By electronically filing with the Clerk of the Court using the CM/ECF system which will send
 7   notification of such filing to the following:
 8
           M. Danton Richardson
 9         Leo E. Lundberg, Jr.
           LAW OFFICE OF M. DANTON RICHARDSON
10         131 N. El Molino Ave., Suite 310
11         Pasadena, CA 91101
           E-mail: mdantonrichardson@yahoo.com
12                 leo.law.55@gmail.com
           Counsel for Plaintiff
13

14         Michael C. Whitticar; VSB No. 32968
           NOVA IP Law, PLLC
15         7420 Heritage Village Plaza, Suite 101
16         Gainesville, VA 20155
           Tel: 571-386-2980
17         Fax: 855-295-0740
           Email: mikew@novaiplaw.com
18
           Counsel for Defendants
19
           NADA I. SHAMONKI (SBN 205359)
20         MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
21         2029 Century Park East, Suite 3100
           Los Angeles, CA 90067
22         Telephone: (310) 586-3200
           Facsimile: (310) 586-3202
23
           Email: nshamonki@mintz.com
24         Counsel for Defendants

25   Executed on June 21, 2021, at Los Angeles, California. I hereby certify that I am employed in
26   the office of a member of the Bar of this Court at whose direction the service was made.

27                                                          /s/ Diane Hashimoto
                                                            Diane Hashimoto
28
                                                     4
                                                           STIPULATION AND JOINT REQUEST FOR COURT TO RETAIN
                                                               JURISDICTION AN ADDITIONAL ONE YEAR (365 DAYS)
                                                                            CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
